t c no united_states tax_court james c and katherine wilkins petitioners v commissioner of internal revenue respondent docket no filed date ps claimed a refund of dollar_figure on their federal_income_tax return attributable to black taxes or so-called slavery reparations held the internal_revenue_code does not provide a deduction credit or any other allowance for slavery reparations held further the doctrine_of equitable_estoppel is not a bar to r’s determination in this matter therefore r’s motion for summary_judgment shall be granted james c and katherine wilkins pro sese monica j miller for respondent -- - opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule as explained in detail below we shall grant respondent’s motion background in date petitioners filed a form_1040 u s individual_income_tax_return for the taxable_year on which they reported wages of dollar_figure total_tax of dollar_figure and tax withholding of dollar_figure petitioners’ tax_return included two forms notice to shareholder of undistributed long-term_capital_gains the forms stated that petitioners were shareholders of a regulated_investment_company ric or real_estate_investment_trust reit the forms identified the section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure sec_852 and a provides that tax will be continued investment_entity as black investment taxes and listed the amount of tax paid_by the entity on petitioners’ behalf as dollar_figure petitioners entered dollar_figure on form_1040 line other_payments and claimed a refund on a total overpayment of dollar_figure respondent processed the tax_return and promptly issued to petitioners a refund check in the amount of dollar_figure on date respondent sent a notice_of_deficiency to petitioners for the taxable_year which stated in pertinent part it is determined that the amount reported as other_payments on your tax_return for the taxable_year is not allowable because there is no provision in the internal_revenue_code for a refundable tax_credit for the payment of reparation for slavery therefore your allowable other_payments is dollar_figure rather than dollar_figure as shown on your return accordingly your tax_liability is increased by dollar_figure for the tax_year petitioners filed a timely imperfect petition and an amended petition challenging the notice_of_deficiency described above the amended petition states in pertinent part we request the continued imposed on the taxable_income and capital_gains of a regulated_investment_company ric sec_852 d provides that the ric’s shareholders shall include in computing his long-term_capital_gains in his return such amount as the ric shall designate sec_852 d provides that such shareholder shall be deemed to have paid the tax imposed under sec_852 a and the shareholder shall be allowed a credit or refund as the case may be for the tax so deemed to have been paid_by him at the time the petition was filed petitioners resided in satellite beach florida - total_amounts plus any penalties be dropped due to negligence of the i r s respondent filed an answer to the amended petition as indicated respondent moves for summary_judgment respondent avers that although there have been several initiatives in congress to study reparations proposals for african-americans there is currently no provision in the tax law that allows african-americans to claim black investment taxes or any type of tax_credit or refund related to slavery reparations respondent also asserts that he has taken steps to combat the slavery reparation scam petitioners filed an objection to respondent’s motion petitioners contend that respondent’s motion should be denied because respondent was negligent in informing the public specifically african-americans of the slavery reparations respondent did not determine that petitioners are liable for any addition_to_tax or penalty for the taxable_year respondent initially filed a motion to dismiss for lack of jurisdiction asserting that the notice_of_deficiency was invalid on the ground that respondent did not determine a deficiency in tax because sec_6201 authorized the immediate_assessment of the dollar_figure erroneously refunded to petitioners when petitioners failed to file an objection the court granted respondent’s motion to dismiss respondent later moved to vacate the court’s order of dismissal for lack of jurisdiction asserting that the erroneous refund issued to petitioners is subject_to the normal deficiency procedures set forth in secs the court granted the motion to vacate concluding that respondent determined a deficiency in petitioners’ federal_income_tax scam petitioners assert that when they first heard about claims for slavery reparations they researched the internal revenue service’s website and found no mention of a scam relating to the matter they also contend that they first learned that their slavery reparations claim was not legitimate when they were interviewed by an irs special_agent in date they maintain that the special_agent informed them that they did not need to repay the dollar_figure in question but that he would appreciate their assistance in prosecuting the promoter of the scam discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner - - most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 based on our review of the record we are satisfied that there is no genuine issue as to any material fact and that summary_judgment may be rendered in respondent’s favor as a matter of law we begin with the well-settled principle that tax deductions are a matter of legislative grace and taxpayers must show that they come squarely within the terms of the law conferring the benefit sought see rule a 503_us_79 292_us_435 290_us_111 petitioners concede that they did not make other_payments of dollar_figure during and therefore they were not entitled the refund claimed on their return the internal_revenue_code simply does not provide a tax deduction credit or other allowance for slavery reparations for purposes of the pending motion we assume that petitioners’ assertions regarding the irs website and their interview with the special_agent are true petitioners’ contentions are tantamount to an assertion of equitable_estoppel equitable_estoppel is a judicial doctrine that precludes a party from denying its own representations which induced another to act - jj - to his or her detriment 98_tc_695 the court has recognized that estoppel is applied against the commissioner with the utmost caution and restraint id 90_tc_684 76_tc_209 affd 810_f2d_209 d c cir 67_tc_612 the taxpayer must establish the following elements before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not in an opinion or statement of law the taxpayer's ignorance of the truth the taxpayer's reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed 104_tc_13 affd 140_f3d_240 4th cir estoppel requires a finding that the taxpayer relied on the government's representations and suffered a detriment because of that reliance id petitioners’ allegations do not satisfy the traditional requirements of estoppel respondent’s alleged failure to identify slavery reparations claims as a scam on its website does not amount to a false representation or wrongful misleading --- - silence moreover we conclude that it was unreasonable as a matter of law for petitioners to base their dollar_figure refund claim on the lack of a warning on respondent’s website regarding slavery reparations claims see eg johnson v commissioner tcmemo_1993_272 paying a refund to the taxpayers did not estop the commissioner from later determining a deficiency in the same year on the ground that the transaction underlying the taxpayers’ refund claim was a sham we likewise conclude that the special agent’s remarks to petitioners that they would not be required to repay the refund do not warrant the application of equitable_estoppel against respondent the special agent’s statement was not a statement of fact but rather was one of law further we are not convinced that petitioners suffered a detriment as a result of the special agent’s statement see eg nolte v commissioner tcmemo_1995_57 holding taxpayers did not suffer any significant detriment as the result of commissioner’s earlier erroneous statement that tax_liability for years in question was paid in full because taxpayers would have been liable for deficiencies whether or not commissioner made the misstatement affd by unpublished opinion 99_f3d_1146 9th cir --- - consistent with the preceding discussion we shall grant respondent’s motion for summary_judgment to reflect the foregoing an order and decision will be entered for respondent
